      Case 1:20-cv-03001-FVS    ECF No. 15    filed 02/24/21   PageID.690 Page 1 of 16


                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 1                                                                   EASTERN DISTRICT OF WASHINGTON




 2                                                                    Feb 24, 2021
                                                                          SEAN F. MCAVOY, CLERK


 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JOY R.,
                                                  NO: 1:20-CV-03001-FVS
 8                             Plaintiff,
                                                  ORDER GRANTING PLAINTIFF’S
 9          v.                                    MOTION FOR SUMMARY
                                                  JUDGMENT AND DENYING
10    COMMISSIONER OF SOCIAL                      DEFENDANT’S MOTION FOR
      SECURITY,                                   SUMMARY JUDGMENT
11
                               Defendant.
12

13         BEFORE THE COURT are the parties’ cross motions for summary

14   judgment. ECF Nos. 11 and 13. This matter was submitted for consideration

15   without oral argument. The Plaintiff is represented by Attorney D. James Tree.

16   The Defendant is represented by Special Assistant United States Attorney Shata L.

17   Stucky. The Court has reviewed the administrative record and the parties’

18   completed briefing and is fully informed. For the reasons discussed below, the

19   court GRANTS Plaintiff’s Motion for Summary Judgment, ECF No. 11, and

20   DENIES Defendant’s Motion for Summary Judgment, ECF No. 13.

21                                   JURISDICTION



     ORDER ~ 1
      Case 1:20-cv-03001-FVS      ECF No. 15    filed 02/24/21   PageID.691 Page 2 of 16



 1         Plaintiff Joy R. protectively filed for supplemental security income on May

 2   17, 2016, alleging an onset date of November 1, 2015. Tr. 166-73. Benefits were

 3   denied initially, Tr. 92-100, and upon reconsideration, Tr. 104-10. Plaintiff

 4   appeared for a hearing before an administrative law judge (“ALJ”) on February 1,

 5   2018. Tr. 34-61. Plaintiff was represented by counsel and testified at the hearing.

 6   Id. The ALJ denied benefits, Tr. 15-33, and the Appeals Council denied review.

 7   Tr. 1. The matter is now before this Court pursuant to 42 U.S.C. § 1383(c)(3).

 8                                    BACKGROUND

 9         The facts of the case are set forth in the administrative hearing and

10   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

11   Only the most pertinent facts are summarized here.

12         Plaintiff was 35 years old at the time of the hearing. See Tr. 39. She

13   graduated from high school and did “a little bit of college.” Tr. 39-40. She lived

14   with her husband and two children. Tr. 43. Plaintiff has work history as an airline

15   security representative, stock clerk, packager, and cashier. Tr. 41-43, 57-58.

16   Plaintiff testified that she could not work because of hip pain and headaches. Tr.

17   43.

18         Plaintiff testified that she has fallen “at least” ten times over the past “few

19   years” due to hip pain, and all movement makes the pain worse. Tr. 43-44. She

20   reported that she can stand for three hours before she needs to lie down and elevate

21   her hips; she can walk for 15 minutes before she has to sit down; and she can sit

     for an hour or two before she has to stand up and walk around, or lie down and
     ORDER ~ 2
      Case 1:20-cv-03001-FVS      ECF No. 15     filed 02/24/21   PageID.692 Page 3 of 16



 1   elevate her hips. Tr. 44-45. Plaintiff also testified that she has headaches four or

 2   five times a month, and migraines three or four times a month that last for five to

 3   six hours. Tr. 46.

 4                               STANDARD OF REVIEW

 5         A district court’s review of a final decision of the Commissioner of Social

 6   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

 7   limited; the Commissioner’s decision will be disturbed “only if it is not supported

 8   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

 9   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

10   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

11   (quotation and citation omitted). Stated differently, substantial evidence equates to

12   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

13   citation omitted). In determining whether the standard has been satisfied, a

14   reviewing court must consider the entire record as a whole rather than searching

15   for supporting evidence in isolation. Id.

16         In reviewing a denial of benefits, a district court may not substitute its

17   judgment for that of the Commissioner. If the evidence in the record “is

18   susceptible to more than one rational interpretation, [the court] must uphold the

19   ALJ’s findings if they are supported by inferences reasonably drawn from the

20   record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Further, a district

21   court “may not reverse an ALJ’s decision on account of an error that is harmless.”

     Id. An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
     ORDER ~ 3
      Case 1:20-cv-03001-FVS     ECF No. 15    filed 02/24/21   PageID.693 Page 4 of 16



 1   nondisability determination.” Id. at 1115 (quotation and citation omitted). The

 2   party appealing the ALJ’s decision generally bears the burden of establishing that

 3   it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

 4              FIVE–STEP SEQUENTIAL EVALUATION PROCESS

 5         A claimant must satisfy two conditions to be considered “disabled” within

 6   the meaning of the Social Security Act. First, the claimant must be “unable to

 7   engage in any substantial gainful activity by reason of any medically determinable

 8   physical or mental impairment which can be expected to result in death or which

 9   has lasted or can be expected to last for a continuous period of not less than twelve

10   months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

11   “of such severity that he is not only unable to do his previous work[,] but cannot,

12   considering his age, education, and work experience, engage in any other kind of

13   substantial gainful work which exists in the national economy.” 42 U.S.C. §

14   1382c(a)(3)(B).

15         The Commissioner has established a five-step sequential analysis to

16   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

17   416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s work

18   activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in “substantial

19   gainful activity,” the Commissioner must find that the claimant is not disabled. 20

20   C.F.R. § 416.920(b).

21         If the claimant is not engaged in substantial gainful activity, the analysis

     proceeds to step two. At this step, the Commissioner considers the severity of the
     ORDER ~ 4
      Case 1:20-cv-03001-FVS      ECF No. 15    filed 02/24/21   PageID.694 Page 5 of 16



 1   claimant’s impairment. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant suffers from

 2   “any impairment or combination of impairments which significantly limits [his or

 3   her] physical or mental ability to do basic work activities,” the analysis proceeds to

 4   step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not satisfy

 5   this severity threshold, however, the Commissioner must find that the claimant is

 6   not disabled. 20 C.F.R. § 416.920(c).

 7         At step three, the Commissioner compares the claimant’s impairment to

 8   severe impairments recognized by the Commissioner to be so severe as to preclude

 9   a person from engaging in substantial gainful activity. 20 C.F.R. §

10   416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

11   enumerated impairments, the Commissioner must find the claimant disabled and

12   award benefits. 20 C.F.R. § 416.920(d).

13         If the severity of the claimant’s impairment does not meet or exceed the

14   severity of the enumerated impairments, the Commissioner must pause to assess

15   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

16   defined generally as the claimant’s ability to perform physical and mental work

17   activities on a sustained basis despite his or her limitations, 20 C.F.R. §

18   416.945(a)(1), is relevant to both the fourth and fifth steps of the analysis.

19         At step four, the Commissioner considers whether, in view of the claimant’s

20   RFC, the claimant is capable of performing work that he or she has performed in

21   the past (past relevant work). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

     capable of performing past relevant work, the Commissioner must find that the
     ORDER ~ 5
      Case 1:20-cv-03001-FVS      ECF No. 15    filed 02/24/21   PageID.695 Page 6 of 16



 1   claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of

 2   performing such work, the analysis proceeds to step five.

 3         At step five, the Commissioner considers whether, in view of the claimant’s

 4   RFC, the claimant is capable of performing other work in the national economy.

 5   20 C.F.R. § 416.920(a)(4)(v). In making this determination, the Commissioner

 6   must also consider vocational factors such as the claimant’s age, education and

 7   past work experience. 20 C.F.R. § 416.920(a)(4)(v). If the claimant is capable of

 8   adjusting to other work, the Commissioner must find that the claimant is not

 9   disabled. 20 C.F.R. § 416.920(g)(1). If the claimant is not capable of adjusting to

10   other work, analysis concludes with a finding that the claimant is disabled and is

11   therefore entitled to benefits. 20 C.F.R. § 416.920(g)(1).

12         The claimant bears the burden of proof at steps one through four above.

13   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

14   step five, the burden shifts to the Commissioner to establish that (1) the claimant is

15   capable of performing other work; and (2) such work “exists in significant

16   numbers in the national economy.” 20 C.F.R. § 416.960(c)(2); Beltran v. Astrue,

17   700 F.3d 386, 389 (9th Cir. 2012).

18                                    ALJ’S FINDINGS

19         At step one, the ALJ found Plaintiff has not engaged in substantial gainful

20   activity since May 17, 2016, the application date. Tr. 20. At step two, the ALJ

21   found Plaintiff has the following severe impairments: bilateral hip

     pain/bursitis/iliotibial (IT) band pain. Tr. 20. At step three, the ALJ found that
     ORDER ~ 6
      Case 1:20-cv-03001-FVS      ECF No. 15    filed 02/24/21   PageID.696 Page 7 of 16



 1   Plaintiff does not have an impairment or combination of impairments that meets or

 2   medically equals the severity of a listed impairment. Tr. 22. The ALJ then found

 3   that Plaintiff has the RFC

 4         to perform a range of light work as defined in 20 CFR 416.967(b). The
           claimant can lift and/or carry twenty pounds occasionally and ten pounds
 5         frequently; sit about six hours and stand and/or walk about six hours in an
           eight-hour day with regular breaks; unlimited ability to push and/or pull
 6         within these exertional limitations; and occasionally climb, balance, stoop,
           kneel, crouch, and crawl.
 7
     Tr. 22. At step four, the ALJ found that Plaintiff is capable of performing past
 8
     relevant work as a cashier and airline security representative. Tr. 26. In the
 9
     alternative, the ALJ found that considering Plaintiff’s age, education, work
10
     experience, and RFC, there are jobs that exist in significant numbers in the national
11
     economy that Plaintiff can perform, including: document preparer, charge account
12
     clerk, and lens inserter. Tr. 27. On that basis, the ALJ concluded that Plaintiff has
13
     not been under a disability, as defined in the Social Security Act, since May 17,
14
     2016, the date the application was filed. Tr. 342.
15
                                           ISSUES
16
           Plaintiff seeks judicial review of the Commissioner’s final decision denying
17
     him supplemental security income benefits under Title XVI of the Social Security
18
     Act. ECF No. 11. Plaintiff raises the following issues for this Court’s review:
19
        1. Whether the ALJ improperly discredited Plaintiff’s symptom claims;
20
        2. Whether the ALJ properly weighed the medical opinion evidence; and
21
        3. Whether the ALJ erred at step two.


     ORDER ~ 7
      Case 1:20-cv-03001-FVS     ECF No. 15    filed 02/24/21   PageID.697 Page 8 of 16



 1                                      DISCUSSION

 2      A. Plaintiff’s Symptom Claims

 3         An ALJ engages in a two-step analysis when evaluating a claimant’s

 4   testimony regarding subjective pain or symptoms. “First, the ALJ must determine

 5   whether there is objective medical evidence of an underlying impairment which

 6   could reasonably be expected to produce the pain or other symptoms alleged.”

 7   Molina, 674 F.3d at 1112 (internal quotation marks omitted). “The claimant is not

 8   required to show that her impairment could reasonably be expected to cause the

 9   severity of the symptom he has alleged; he need only show that it could reasonably

10   have caused some degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591

11   (9th Cir. 2009) (internal quotation marks omitted).

12         Second, “[i]f the claimant meets the first test and there is no evidence of

13   malingering, the ALJ can only reject the claimant’s testimony about the severity of

14   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

15   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

16   citations and quotations omitted). “General findings are insufficient; rather, the

17   ALJ must identify what testimony is not credible and what evidence undermines

18   the claimant’s complaints.” Id. (quoting Lester, 81 F.3d at 834); Thomas v.

19   Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ must make a credibility

20   determination with findings sufficiently specific to permit the court to conclude

21   that the ALJ did not arbitrarily discredit claimant’s testimony.”). “The clear and

     convincing [evidence] standard is the most demanding required in Social Security
     ORDER ~ 8
      Case 1:20-cv-03001-FVS      ECF No. 15     filed 02/24/21   PageID.698 Page 9 of 16



 1   cases.” Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v.

 2   Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).

 3         Here, the ALJ found Plaintiff’s medically determinable impairments could

 4   reasonably be expected to cause some of the alleged symptoms; however,

 5   Plaintiff’s “statements concerning the intensity, persistence and limiting effects of

 6   these symptoms are not entirely consistent with the medical evidence and other

 7   evidence in the record” for several reasons. Tr. 23. As an initial matter, Defendant

 8   contends that the ALJ properly “found that Plaintiff’s testimony was undermined

 9   by her activities.” ECF No. 13 at 19. “Even where [Plaintiff’s] activities suggest

10   some difficulty functioning, they may be grounds for discrediting the claimant’s

11   testimony to the extent that they contradict claims of a totally debilitating

12   impairment.” Molina, 674 F.3d at 1113. However, the only evidence arguably

13   cited by the ALJ in support of this argument is (1) Plaintiff’s report in July 2017

14   that she had “mild pain or limitation” in activities of daily living, and (2) Plaintiff’s

15   report in July 2017 that “she is losing weight because she is doing a lot of house

16   cleaning.” Tr. 23 (citing Tr. 512, 569). The Court’s review of these records

17   indicate that (1) the same July 2017 treatment note indicating “mild limitations” in

18   daily activities also includes Plaintiff’s report that her pain was progressively

19   worse and aggravated by bending over, twisting, lifting heavier grocery bags,

20   getting out of the bathtub, and putting on socks and pants; and (2) as noted by

21   Plaintiff, “the ALJ misstated the record: she did not state she lost weight because



     ORDER ~ 9
     Case 1:20-cv-03001-FVS       ECF No. 15    filed 02/24/21   PageID.699 Page 10 of 16



 1   of cleaning.” Tr. 512, 569 (specifically noting that Plaintiff “has been losing

 2   weight; does a lot of house cleaning”).

 3         Moreover, in making a credibility finding, the ALJ “must specifically

 4   identify the testimony she or he finds not to be credible and must explain what

 5   evidence undermines the testimony.” Holohan, 246 F.3d at 1208. Here, it is

 6   unclear how the two July 2017 treatment notes cited by the ALJ, generally

 7   indicating that Plaintiff was able to participate in some daily activities, is

 8   inconsistent with Plaintiff’s testimony that she takes care of the household and kids

 9   “the best [she] can” and gets help from her husband and brother-in-law when she

10   has hip pain and migraines. Tr. 45-50. For all of these reasons, to the extent that

11   the ALJ rejected Plaintiff’s symptom claims because they were inconsistent with

12   her daily activities, the ALJ’s finding is not supported by substantial evidence, and

13   is not a clear and convincing reason to discount Plaintiff’s symptom claims.

14         Second, in evaluating symptom claims, the ALJ may consider

15   inconsistencies in Plaintiff's testimony or between her testimony and her conduct.

16   Thomas, 278 F.3d at 958–59; see also Smolen v. Chater, 80 F.3d 1273, 1284 (9th

17   Cir.1996) (ALJ may consider prior inconsistent statements). Here, the ALJ noted

18   that Plaintiff “reported that she was only taking anti-inflammatories occasionally

19   for her hip pain in 2017. However, this is not consistent with [Plaintiff’s] report of

20   occasional use of anti-inflammatories to control her hip pain.” Tr. 23. However,

21   as noted by Plaintiff, the “ALJ’s point is unknown, as there is no inconsistency

     between these statements.” ECF No. 11 at 19. The Court agrees, and additionally
     ORDER ~ 10
     Case 1:20-cv-03001-FVS      ECF No. 15    filed 02/24/21   PageID.700 Page 11 of 16



 1   notes that the ALJ cites a treatment note from April 2017 as indicating Plaintiff

 2   reported occasional use of anti-inflammatories, and then cites Plaintiff’s report in

 3   the same April 2017 treatment note that she used anti-inflammatories “occasionally

 4   to control her hip pain” as somehow inconsistent. This finding is not supported by

 5   substantial evidence.

 6         In addition, the ALJ cited Plaintiff’s reports that her pain decreased after

 7   physical therapy, and found this was inconsistent with her testimony that she had

 8   no improvement with therapy. Tr. 23. In support of this finding, the ALJ cited

 9   Plaintiff’s September 2017 report to her physical therapist that she “reports no

10   problems after her last treatment,” and Plaintiff’s report a week later that the pain

11   in her hip was a 2.5 out of 10. Tr. 23, 503, 505. However, the same physical

12   therapy treatment notes indicate that Plaintiff had multiple tender points

13   throughout her hip. Tr. 503, 505. Moreover, physical therapy treatment notes

14   subsequent to these reports of improvement include notes of increased back and

15   hip pain; reports that she has “good days” 2-3 days per week with 1/10 pain, and

16   “bad” days 4-5 days a week with 8/10 to 10/10 pain; and abnormal gait. See Tr.

17   507, 510. Based on the foregoing, the ALJ’s finding that Plaintiff’s statements

18   were inconsistent, and that her testimony regarding lack of improvement with

19   physical therapy was inconsistent with medical records, was not a clear and

20   convincing reason, supported by substantial evidence, to discount Plaintiff’s

21   symptom claims.



     ORDER ~ 11
     Case 1:20-cv-03001-FVS      ECF No. 15    filed 02/24/21   PageID.701 Page 12 of 16



 1         Finally, the ALJ found Plaintiff’s allegations physical limitations due to

 2   bursitis were not consistent with the medical evidence of record. The medical

 3   evidence is a relevant factor in determining the severity of a claimant’s pain and its

 4   disabling effects. Rollins, 261 F.3d at 857; 20 C.F.R. § 404.1529(c)(2). In support

 5   of this finding, the ALJ generally noted that “[e]vidence shows tenderness in the

 6   hips, but not much more,” and additionally cited Dr. Drenguis’ consultative

 7   examination findings of negative straight leg test, mildly antalgic gait, hips tender

 8   to percussion with right greater than left, mild decrease in range of motion and

 9   tenderness, ability to hop and perform a full squat, normal tandem walking, and

10   ability to stand on one foot. Tr. 23-24 (citing Tr. 431-34, 500, 505, 571-72).

11         Plaintiff argues the “ALJ erred by finding the objective evidence of

12   [Plaintiff’s hip pain] was insufficiently severe.” ECF No. 11 at 17-19.

13   Specifically, Plaintiff notes that the same physical therapy treatment notes cited by

14   the ALJ indicate 3/5 strength in her bilateral hip adduction, 3/5 right hip extension,

15   4+/5 left hip extension and right hip abduction, right ilium higher during

16   ambulation, severely protracted posture, and limited range of motion. ECF No. 11

17   at 18 (citing Tr. 513). The record also includes findings of painful range of

18   motion; positive straight leg testing bilaterally; hip pain with palpation; and

19   findings by Dr. Drenguis of antalgic gait, limited hip range of motion, and

20   tenderness in her hips. Tr. 431-34, 579-80, 584, 587. However, regardless of

21   whether the ALJ erred in finding Plaintiff’s symptom claims were not corroborated

     by objective testing and physical examinations, it is well-settled in the Ninth
     ORDER ~ 12
     Case 1:20-cv-03001-FVS      ECF No. 15    filed 02/24/21   PageID.702 Page 13 of 16



 1   Circuit that an ALJ may not discredit a claimant’s pain testimony and deny

 2   benefits solely because the degree of pain alleged is not supported by objective

 3   medical evidence. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001);

 4   Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir. 1991); Fair v. Bowen, 885 F.2d

 5   597, 601 (9th Cir. 1989). As discussed in detail above, the two additional reasons

 6   given by the ALJ for discounting Plaintiff’s symptom claims were legally

 7   insufficient. Thus, because lack of corroboration by objective evidence cannot

 8   stand alone as a basis for a rejecting Plaintiff’s symptom claims, the ALJ’s finding

 9   is inadequate.

10         The Court concludes that the ALJ did not provide clear and convincing

11   reasons, supported by substantial evidence, for rejecting Plaintiff’s symptom

12   claims. On remand, the ALJ must reconsider Plaintiff’s symptom claims.

13      B. Additional Assignments of Error

14         Plaintiff additionally argues that the ALJ erred at step two by failing to

15   properly consider Plaintiff’s obesity, mental health impairments, and headaches.

16   ECF No. 11 at 2-8. The Court notes that the ALJ specifically rejected Plaintiff’s

17   “testimony about the frequency and intensity of her headaches” as inconsistent

18   with her treatment records; and the ALJ’s evaluation of Plaintiff’s symptom claims

19   at step four failed to include any consideration any of Plaintiff’s “medically

20   determinable” mental health impairments. Cf. Lewis, 498 F.3d at 911 (holding that

21   ALJ’s failure to list plaintiff’s bursitis as a severe impairment at step two was

     harmless where ALJ specifically discussed bursitis and its effects when identifying
     ORDER ~ 13
     Case 1:20-cv-03001-FVS      ECF No. 15    filed 02/24/21   PageID.703 Page 14 of 16



 1   the basis for limitations in the RFC; and considered limitations caused by bursitis

 2   at step four); Buck v. Berryhill, 869 F.3d 1040, 1048-49 (9th Cir. 2017) (“[i]n

 3   assessing RFC, the adjudicator must consider limitations and restrictions imposed

 4   by all of an individual’s impairments, even those that are not ‘severe.’”). Thus, in

 5   light of the need to reconsider Plaintiff’s symptom claims, as discussed extensively

 6   above, the ALJ should reevaluate Plaintiff’s impairments at step two on remand.

 7         Finally, Plaintiff argues that the ALJ improperly rejected the medical

 8   opinions of treating provider Tess Ish-Shalom, D.O., treating physician Irene

 9   Varghese, M.D., treating physician Radhika Farwaha, M.D., treating psychologist

10   Bridget Beachy, Psy.D., and an assessment by the Division of Vocational

11   Rehabilitation. ECF No. 11 at 8-17. Because the analysis of these opinions is

12   dependent on the ALJ's evaluation of Plaintiff’s symptom claims and the step two

13   evaluation, which the ALJ is instructed to reconsider on remand, the Court declines

14   to address these challenges here. On remand, the ALJ is instructed to reconsider

15   Plaintiff’s symptom claims, reweigh the medical opinion evidence of record, and

16   conduct a new sequential analysis.

17                                        REMEDY

18         The decision whether to remand for further proceedings or reverse and

19   award benefits is within the discretion of the district court. McAllister v. Sullivan,

20   888 F.2d 599, 603 (9th Cir. 1989). An immediate award of benefits is appropriate

21   where “no useful purpose would be served by further administrative proceedings,

     or where the record has been thoroughly developed,” Varney v. Sec'y of Health &
     ORDER ~ 14
     Case 1:20-cv-03001-FVS      ECF No. 15    filed 02/24/21   PageID.704 Page 15 of 16



 1   Human Servs., 859 F.2d 1396, 1399 (9th Cir. 1988), or when the delay caused by

 2   remand would be “unduly burdensome[.]” Terry v. Sullivan, 903 F.2d 1273, 1280

 3   (9th Cir. 1990); see also Garrison v. Colvin, 759 F.3d 995, 1021 (noting that a

 4   district court may abuse its discretion not to remand for benefits when all of these

 5   conditions are met). This policy is based on the “need to expedite disability

 6   claims.” Varney, 859 F.2d at 1401. But where there are outstanding issues that

 7   must be resolved before a determination can be made, and it is not clear from the

 8   record that the ALJ would be required to find a claimant disabled if all the

 9   evidence were properly evaluated, remand is appropriate. See Benecke v.

10   Barnhart, 379 F.3d 587, 595-96 (9th Cir. 2004); Harman v. Apfel, 211 F.3d 1172,

11   1179-80 (9th Cir. 2000).

12         The Court finds that further administrative proceedings are appropriate. See

13   Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1103-04 (9th Cir. 2014)

14   (remand for benefits is not appropriate when further administrative proceedings

15   would serve a useful purpose). Here, the ALJ erred in considering Plaintiff’s

16   symptom claims, which calls into question whether the assessed RFC, and resulting

17   hypothetical propounded to the vocational expert, are supported by substantial

18   evidence. “Where,” as here, “there is conflicting evidence, and not all essential

19   factual issues have been resolved, a remand for an award of benefits is

20   inappropriate.” Treichler, 775 F.3d at 1101. Instead, the Court remands this case

21   for further proceedings. On remand, the ALJ must reconsider Plaintiff’s symptom

     claims and step two finding. The ALJ should also reconsider the medical opinion
     ORDER ~ 15
     Case 1:20-cv-03001-FVS      ECF No. 15    filed 02/24/21   PageID.705 Page 16 of 16



 1   evidence, and provide legally sufficient reasons for evaluating the opinions,

 2   supported by substantial evidence. If necessary, the ALJ should order additional

 3   consultative examinations and, if appropriate, take additional testimony from a

 4   medical expert. Finally, the ALJ should reconsider the remaining steps in the

 5   sequential analysis, reassess Plaintiff's RFC and, if necessary, take additional

 6   testimony from a vocational expert which includes all of the limitations credited by

 7   the ALJ.

 8   ACCORDINGLY, IT IS ORDERED:

 9         1. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED,

10              and the matter is REMANDED to the Commissioner for additional

11              proceedings consistent with this Order.

12         2. Defendant’s Motion for Summary Judgment, ECF No. 13, is DENIED.

13         3. Application for attorney fees may be filed by separate motion.

14         The District Court Clerk is directed to enter this Order and provide copies to

15   counsel. Judgment shall be entered for Plaintiff and the file shall be CLOSED.

16         DATED February 24, 2021.

17
                                            s/Fred Van Sickle
18                                           Fred Van Sickle
                                      Senior United States District Judge
19

20

21



     ORDER ~ 16
